DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an element that is used to acquire a value related to a temperature of a load” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation “an element that is used to acquire a value related to a temperature of a load” is interpreted as “a voltage sensor or current sensor” according to the instant specification (see para. 104) and equivalents thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim limitation “the return condition in the first control is stricter than the return condition in the second control” is indefinite because the word “stricter” is a subjective term. Moreover, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 9 is rejected for its dependency.
Regarding claim 9, the claim limitation “the number of replacement operations…in the first control” and “the number of replacement operations…in the second control” lack antecedent basis. For examination purposes, the limitation will be interpreted as “a number of replacement operations…in the first control” and “a number of replacement operations…in the second control.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilat (US 2018/0303161; corresponding to WO 2016/150922, published 9/29/2016; of record).
Regarding claims 1, 13, and 15, Bilat discloses an electrically operated aerosol-generating system (abstract), a method (para. 86), comprising:
a battery (14; “power supply”);
a heater element (36, 32; “load”) for vaporizing liquid into a supersaturated vapor (para. 49; “heating the load”) by receiving power from the battery (see paras. 62, 152);
electric circuitry (Fig. 5; “circuit”) measuring a resistance of the heater (para. 17-18; see para. 152; “element”) which is related to a temperature of the heating element (para. 18) and electrically connects the heater to the battery (para. 152);
a cartridge (20; “container”) containing a second capillary material (28; “configured to store”) soaked in a liquid aerosol forming substrate (para. 130; “aerosol source”);
a first capillary material (27; para. 50; “fibrous or porous material”) retaining the liquid aerosol-forming substrate (para. 133) and acts as a spacer between the heater elements and second capillary material (para. 133; Fig. 3; “allow retained aerosol source to be in a state of being heated by the load”); and
control electronics (16; “controller”) configured to determine a ratio between an initial electrical resistance of the heater and a change in the electrical resistance from the initial resistance and compare the ratio to a maximum threshold to determine whether there is an adverse condition (para. 10) the adverse condition is that the aerosol-forming substrate at the heater is depleted or insufficient (para. 12; “first state”) which is indicative of a dry substrate (“first state”) (para. 69), wherein different thresholds may be used, such as a highest threshold and an intermediate threshold, wherein if the ratio exceeds the intermediate threshold not the highest threshold indicates that the aerosol-forming substrate is almost depleted and will need replacing soon (para. 71; “second state”);
the electric circuitry prevents powers to the heater until the aerosol-forming substrate if the ratio exceeds the highest threshold (para. 71; “first control”),
the electric circuitry triggers an indication to the user if ratio exceeds the intermediate threshold but not the highest threshold (para. 71; “second control”).

Regarding claims 2, 14, and 16, Bilat discloses that the heater in a dry condition reaches ΔTmax (para. 143; “temperature of load exceeds a blowing point of the aerosol source due to the first state”). 

Regarding claim 3, Bilat discloses preventing power to the heater (“first control”) when the ratio of resistance is greater than the maximum threshold indication a depleted aerosol-forming substrate indicating a dry substrate (para. 69) and displaying the indication when the ratio exceeds an intermediate threshold (“second control”) indicating the aerosol-forming substrate is almost depleted (para. 71).
One of ordinary skill in the art would appreciate that a depleted aerosol-forming substrate means that there is no more aerosol source in the container. Therefore, the decrease in aerosol source during the second control must be greater than in the first control. 

Regarding claim 4, Bilat discloses that the second control includes preventing supply for a subsequent period of time or a subsequent user puff (para. 71; includes more variables than in the first control). 

Regarding claim 5, Bilat discloses that the first control prevents supply of power to the electric heater and provides an indication, and waits for the aerosol-forming substrate to be replaced, whereas the second control only provides an indication (para. 149). 
Regarding claim 6, Bilat discloses that the first control may prevent further supply of power until the heater or substrate is replaced (para. 149) and the second control may prevent supply of power for a particular period of time or the next puff (para. 71). 

Regarding claim 7, one of ordinary skill in the art would appreciate that preventing power until the next puff would occur quicker than requiring the replacement of the heater and substrate, since the next puff can occur instantly after the determination of the ratio. 

Regarding claim 8, Bilat discloses the first control has the return condition of replacing the heater or substrate (para. 149) while the second control has the return condition of waiting a particular period of time (para. 71). 
Since Bilat’s first return condition of replacing the heater and/or substrate requires user action, it is considered stricter than the second return condition of waiting a particular period of time requiring no user action. 

Regarding claim 9, Bilat’s first return condition requires both replacing a heater (para. 149) and replacing a substrate (para. 149), moving the mouthpiece out of the way (see Fig. 1b) and removing a cover (26; see Fig. 1b-c; para. 128). Bilat’s second return condition merely requires waiting a period of time (para. 71). 

Regarding claim 10, Bilat discloses the electric circuitry may provide an indication that an adverse condition has been detection comprising using an LED or display or a microphone (para. 157), wherein when the highest threshold is exceeded, the circuit only operates to prevent supply of power to the heater until the heater is replaced (para. 71; i.e. 0 outputs are functioning), and one or more intermediate thresholds provides a visible audible, or haptic indication (para. 71; i.e. at least one output is functioning).
Regarding claim 11, since Bilat discloses that the outputs do no function when the ratio exceeds the highest threshold (i.e. time period of 0 seconds), it is necessarily longer than when the ratio exceeds the intermediate threshold providing the visible, audible, or haptic indication (i.e. greater than 0 seconds).

Regarding claim 12, Bilat discloses that the first control prevents supply of power to the electric heater and provides an indication, and waits for the aerosol-forming substrate to be replaced, whereas the second control only provides an indication (para. 149). 
Since the first control includes the additional step of preventing power from being delivered to the heater, it requires more electricity than simply providing an indication by requiring the control circuity to positively function. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16/856070 in view of Bilat (US 2018/0303161). 
Regarding claim 1, the copending application discloses an aerosol generating apparatus, comprising: a power supply; a load configured to generate heat upon receipt of electric power from the power supply and atomize an aerosol source; an element configured to acquire a value related to a temperature of the load; a circuit configured to electrically connect the power supply and the load; a container configured to store the aerosol source; a fibrous or porous material configured to retain an aerosol source supplied from the container to allow the retained aerosol source to be in a state of being heated by the load; and a controller configured to distinguish between a first state of the aerosol generating apparatus in which the aerosol source stored in the container is insufficient in quantity, and a second state of the aerosol generating apparatus in which the container is capable of supplying the aerosol source while the aerosol source retained by the fibrous or porous material is insufficient in quantity, on a basis of a change in the value related to the temperature of the load after functioning of the circuit (claim 1).
However, the copending application does not disclose the controller performing first control upon detection of the first state, and performing a second control different form the first control upon detection of the second state. 
Bilat discloses control electronics (16; “controller”) configured to determine a ratio between an initial electrical resistance of the heater and a change in the electrical resistance from the initial resistance and compare the ratio to a maximum threshold to determine whether there is an adverse condition (para. 10) the adverse condition is that the aerosol-forming substrate at the heater is depleted or insufficient (para. 12; “first state”) which is indicative of a dry substrate (“first state”) (para. 69), wherein different thresholds may be used, such as a highest threshold and an intermediate threshold, wherein if the ratio exceeds the intermediate threshold not the highest threshold indicates that the aerosol-forming substrate is almost depleted and will need replacing soon (para. 71; “second state”); the electric circuitry prevents powers to the heater until the aerosol-forming substrate if the ratio exceeds the highest threshold (para. 71; “first control”), the electric circuitry triggers an indication to the user if ratio exceeds the intermediate threshold but not the highest threshold (para. 71; “second control”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the copending application to perform the first control and second control in order to provide a consistent smoking experience and mitigate the risks of overheating and undesirable compound generation in the aerosol (Bilat; para. 59). 
Regarding claim 2, the copending application discloses wherein due to the first state in which the aerosol source stored in the container is insufficient in quantity, or to the second state in which the container is capable of supplying the aerosol source while the aerosol source retained by the fibrous or porous material is insufficient in quantity, the temperature of the load exceeds a boiling point of the aerosol source or a temperature at which generation of an aerosol occurs by evaporation of the aerosol source (claim 2).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reevell (US 2017/0245551) discloses determining the level of liquid in a wick via temperature measurements and/or resistance measurements of the heater (see abstract). See Fig. 2 for temperature profiles of a normal operation (201-205), an almost empty cartridge (207), and an empty cartridge (208) (para. 110-113). Reevell also discloses parameters, such as liquid level, device orientation, liquid temperature, ambient temperature, and the type of liquid, heater, and wick affect wicking rate of the liquid (see para. 83). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712